Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Maley Taylor and Teresa Bennett-                      Appeal from the 71st District Court of
Trammell, Appellants                                  Harrison County, Texas (Tr. Ct. No. 12-
                                                      0508). Memorandum Opinion delivered by
No. 06-13-00060-CV         v.                         Justice Carter, Chief Justice Morriss and
                                                      Justice Moseley participating.
Leo B. Smith, Jr. d/b/a Hardcore
Construction, Sharon McCowan-Smith,
Michael Mitchell and Ernestica Bernice
Moss Suell a/k/a Tina Suell, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellants, Maley Taylor and Teresa Bennett-Trammell, pay all
costs of this appeal.




                                                      RENDERED JULY 3, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk